Case: 1:19-cv-02103-SO Doc #: 37 Filed: 02/24/20 1 of 7. PagelD #: 414

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO ree 24 2998
EASTERN DIVISION

  

 

 

 

BRYAN ANTHONY REO, Case No. 1:19-CV-02103-SO

Plaintiff, Hon. Solomon Oliver, Jr.
Vv. Mag. Jonathan D. Greenberg

MARTIN LINDSTEDT,
Defendant.

REO LAW, LLC MARTIN LINDSTEDT

Bryan Anthony Reo (#0097470) 338 Rabbit Track Road

P.O. Box 5100 Granby, MO 64844

Mentor, OH 44061 (T): (417) 472-6901

(T): (440) 313-5893 (E): pastorlindstedt@gmail.com

(E): reo@reolaw.org Pro se Defendant

Pro se Plaintiff

 

DEFENDANT’S REPLY BRIEF TO PLAINTIFF BRYAN REO’S
FRIVOLOUS AND UNLAWFUL MOTION FOR SUMMARY JUDGMENT
(Doc 34) with MOTION FOR SUMMARY JUDGMENT AGAINST
PLAINTIFF BRYAN REO

| |

NOW COMES Pastor Martin Lindstedt (“Plaintiff’), pro se, and hereby propounds upon

 

Plaintiff Attorney Bryan Reo Plaintiff this timely filed Reply Brief to Bryan Reo’s frivolous and
vexatious Motion for Summary Judgment given that Bryan Reo hasn’t fulfilled its necessary Fed.
R. Civ. Procedure Rule 26 (1)(A)(Giu1) Initial Disclosures Computation of Damages. Bryan Reo
has refused to show how Defendant Pastor Lindstedt or Pastor Lindstedt’s Church of Jesus Christ
Christian / Aryan Nations of Missouri (henceforth Pastor Lindstedt’s Aryan Nations Church) has
damaged Bryan Reo for $500,000 or even fifty cents even when pressed for proof of any real

damages in previous federal or Lake County court proceedings. See Exhibit #1 Defendant’s
Rule 26 Initial Disclosures to Plaintiff / Counter-Defendants sent to Bryan Reo, Mrs. Stefani Reo
(Mrs. Reo) and Antyhony D. Reo (Bryan Reo’s father) and Attorneys Kyle Bristow and Brett
Klimkowsky (Bryan Reo’s fellow attorneys from the foundation for the MarketPlace of Ideas
(FMI) ZOGbot Poverty [F]Law Center. (ZPLC). See Exhibit #1, Defendant’s Initial Disclosures.

In a previous federal case Bryan Reo’s litigation was dismissed, in Reo v. Lindstedt,
3:14-cv-05093 in which Pastor Lindstedt said that Bryan Reo was a delusional lying homosexual
mongrel of sundry negro, oriental and jewish ancestry working as an agent provocateur since
2002 or 2003 and now back again trying to infiltrate Christian Identity and White Supremacy.
Bryan Reo in turn was calling Pastor Lindstedt a “convicted child molester.” Pastor Lindstedt
joindered around 30-40 of Bryan Reo’s fellow ZOGbots including Bryan Reo’s father. Bryan
Reo would file numerous Motions to Strike and for Summary Judgment. Nothing is new from
2014 or 2015. The Magistrate Judge dismissed Bryan Reo’s lawsuit on 10 Sept. 2015 which has
exactly the same greviances and complaints of name-calling and mutual hatred. Bryan Reo filed
the exact same complaint in Lake County eight days later on 18 Sept, 2015 and due to the
corruption of the Lake County Court and a negro and liberal jury Pastor Lindstedt and
Lindstedt’s Church were ‘legally lynched. In that case Bryan Reo yammered about how Pastor
Lindstedt didn’t answer his requests for admissions even though Bryan Reo refused to make the
Rule 26 Initial Disclosures, especially computation of actual damages and Respond to Pastor
Lindstedt’s Interrogatories and Requests for Admissions with other than lies and evasions. The
Magistrate Judge gave Bryan Reo 50 days to show via Rule 26 FRCivP how Reo was damaged
and Reo simply could not answer — any more than Reo can and will answer today. So that

Magistrate Judge simply dismissed the case brought im forma pauperis by Bryan Reo. See
Case: 1:19-cv-02103-SO Doc #: 37 Filed: 02/24/20 3 of 7. PagelD #: 416

Exhibit #2, ORDER, Doc 48, 09/10/15 Reo v. Lindstedt 3:14-cv-05093-MJW. This Ohio federal
court should be as wise and mindful of judicial economy and the need to dismiss Reo lawsuits.

Pastor Lindstedt has denied doing any real damage to Bryan Reo or Bryan Reo’s wife or
father or Bryan Reo’s fellow lawyers Kyle Bristow or Brett Klimkowsky pretending to be great
White Supremacist “lawfare” attorneys. Bryan Reo keeps on wanting to claim to be an Aryan
Christian Israelite over the Internet even though Bryan Reo denied it at Lake County or before
this Court. Bryan Reo wants to pretend to be someone out of the hundred thousand homosexual
negroes in the Cleveland area and a private figure whom Pastor Lindstedt for whatever vile
White Supremacist or Christian Identity / Aryan Nations notions decided to pick upon for no
good reason other than because Bryan Reo is suing Pastor Lindstedt (and Lindstedt’s Church).
As a matter of law, this case should be summarily judged in favor of Pastor Lindstedt because
Bryan Reo and Reo’s friends and family simply won’t let Pastor Lindstedt be, so that Pastor
Lindstedt had to give away his inheritance and live a straightened lifestyle of poverty because
Pastor Lindstedt has no faith in the Ohio and federal courts to obey the First Amendment.

As this Court admits in its latest ORDER (Doc 35 of 5 Feb. 2020) Pastor Lindstedt has
denied all of Bryan Reo’s allegations propounded in Bryan Reo’s Requests for Admissions. This
Court has seen fit to disallow Pastor Lindstedt’s Counter-Claims against Bryan Reo’s wife and
father, Bryan Reo’s lawyer friends of the FMI/ZPLC, the crooked Judge Condon and the Lake
County Court, the State of Ohio and the U.S. Government for allowing Bryan Reo and its
Charlottesville Massacre agents provocateur to be sued. Pastor Lindstedt will of course file a
Rule 59(e) Motion for this Court to reconsider its ORDER. Pastor Lindstedt is an admitted White
Supremacist and Head of the Aryan Nations of Missouri and racism is His religion. Insofar as

disallowing Pastor Lindstedt to represent his Church before this or an Ohio court the proper
Case: 1:19-cv-02103-SO Doc #: 37 Filed: 02/24/20 4 of 7. PagelD #: 417

place and method of settling religious disputes as to whether Man’s regimes or YHWH’s Church
is supreme is through religious and racial civil warfare akin to the Thirty Years War. Pastor
Lindstedt no longer has the funds nor the inclination to borrow currency for an interlocutory
appeal of this Court’s ORDER, although Pastor Lindstedt might sell stock in Lake County
Geldings & Walking Wombs for the applied practice of Biblical castration cf Daniel.

Bryan Reo by making an Answer to Defendant Martin Lindstedt’s Counter-Claims (Doc
36) against himself, while Reo’s Answers are full of lies and evasions, essentially admits that
there are genuine material facts for a jury to try. Thus Bryan Reo’s Motion for Summary
Judgment (Doc 34) is on its very face frivolous precisely because there are ample genuine
material facts. Bryan Reo is a federal agent provocateur who likes to call Pastor Lindstedt a child
molester (which is untrue and libel per se) and Pastor Lindstedt likes to call Bryan Reo a
delusional homosexual mongrel working as an agent provocateur on behalf of the State of Ohio
and the federal government and the crooked Lake County Court (and federal court) lets Reo run
wild on these malicious lawsuits against racist White Supremacist and Christian Identity leaders.

Bryan Reo in addition to violating Rule 26 governing having to show a computation of
damages in initial disclosures, has violated this Court’s Local Rule 37.1. — Discovery Disputes.
Bryan Reo has not made any effort to contact Pastor Lindstedt regarding his “admissions” but
rather filed its Motion for Summary Judgment just like in 2015 and at Lake County while
refusing to provide the Rule 26 Initial Disclosures. Bryan Reo is suing over what has been posted
on Pastor Lindstedt’s Church’s web page for years — there is really nothing new to discover from
Pastor Lindstedt. In fact, Bryan Reo is suing for a “gag order” permanent injunction contrary to
the US Supreme Court rulings since 1931 in Near y. Minnesota 283 U.S. 697. This demand for

a “gag order” is in fact a demand for the destruction of evidence of Bryan Reo misconduct and
Case: 1:19-cv-02103-SO Doc #: 37 Filed: 02/24/20 5 of 7. PagelD #: 418

this evidence is genuine material fact. Nor should there be any dispute. If Bryan Reo really wants
yet another thread on Pastor Lindstedt’s Church’s web page summarizing how Bryan Reo is a
delusional homosexual mongrel agent provocateur that thinks it is heterosexual Aryan Christian
Israelite working for to advance the First Amendment rights of those White Supremacists and
Christian Identity figures (other than Pastor Lindstedt and Lindstedt’s particular Aryan Nations
Church) then that could be arranged without even a telephone conference under L.R. 37.1.

For the fifth or sixth time Pastor Lindstedt denies everything that Bryan Reo wants Pastor
Lindstedt to admit other than that Pastor Lindstedt thinks Bryan Reo is a delusional homosexual
mongrel working as a ZOGbot, which Pastor Lindstedt admits to for the thousandth or so time.

For a successful Fed.R.Civ.Proc Rule 56 Motion for Summary Judgment to prevail Bryan
Reo must conclusively demonstrate that there are no genuine material facts that Pastor Lindstedt
can muster in his defense. The facts are that Bryan Reo is a limited-purpose public figure within
the White Supremacist and/or Christian Identity Movement, that Bryan Reo isn’t remotely
White, much less Aryan, that Bryan Reo has nevertheless involved itself in such a Movement’s
public affairs, that Bryan Reo has admitted to being an informant for the federal government and
other matters discussed by Pastor Lindstedt. That if Bryan Reo had left the Movement as it
promised when its identity was detected by Pastor around Halloween 2010 and gone on to do
whatever it does as a homosexual mongrel and left Pastor Lindstedt in peace then it wouldn’t be
discussed or commented upon as a result of this frivolous and malicious litigation. Bryan Reo
has no real damages because Pastor Lindstedt told the truth about it. However Pastor Lindstedt
and Pastor Lindstedt’s Church have suffered real monetary damages as a result of Bryan Reo
barratry and frivolous litigation as a result of Bryan Reo running amok in the Ohio and federal

courts. Wherefore if anyone should gain a Summary Judgment it is Pastor Lindstedt.
Case: 1:19-cv-02103-SO Doc #: 37 Filed: 02/24/20 6 of 7. PagelD #: 419

Local Rule 7.1 (4) provides for Sanctions for filing frivolous motions. Bryan Reo’s
Motion for Summary Judgment is a frivolous motion in that there is genuine material fact that
Bryan Reo filed this lawsuit in Lake County court along with its wife and father in order to steal
Pastor Lindstedt’s South Dakota inheritance via these frivolous lawsuits. Bryan Reo has refused
to provide the mandated F.R.Civ.P Rule 26 (1)Gii) Initial Disclosures Computation of Damages
or to obey Local Rule 37.1 mandating a sincere good faith effort to Defendant to resolve any
genuine discovery dispute in which Defendant has already denied that public figure Bryan Reo
has suffered any real damages many times over. Rather, Bryan Reo has merely drafted up a
harangue and called it yet again a “request for admissions” the like of which has been done
before in all the Bryan Reo cases since 2014. Pastor Lindstedt’s answers have not changed at all
for the past decade. Pastor Lindstedt has no new or different “admissions”.

Wherefore, Pastor Lindstedt requests that Bryan Reo’s frivolous Motion for Summary
Judgment (Doc #34) be denied by this Court, that this Court instead issue a Summary Judgment
on behalf of Pastor Lindstedt for the exact same amount frivolously demanded by Bryan Reo
against Pastor Lindstedt as a sanction, and that Bryan Reo be disbarred as an officer of this Court
for filing along with its wife and father these frivolous lawsuits against an old enemy Pastor
Lindstedt for Lindstedt’s never-ending work to keep White Supremacy pure Aryan White
Christian Israelite and free of delusional homosexual Satanic mongrel abominations & ZOGbots.

Hail Victory !!!

oe
ge

No Toe Emile? factor CTH £AI B

/S/. Pastor Martin Lindstedt
Defendant/Counter-Claimant
Pastor, Church of Jesus Christ Christian/Aryan Nations of Missouri
338 Rabbit Track Road

Granby Missouri 64844

(P): (417) 472-6901, (E): pastorlindstedt(@gmail.com

 
Case: 1:19-cv-02103-SO Doc #: 37 Filed: 02/24/20 7 of 7. PagelD #: 420

Pro se Defendant

Dated: Feb. 22d, 2020
Exhibit #1 Defendant’s Rule 26 Initial Disclosures, Exhibit #2 Dismissal ORDER of 09/10/15.

CERTIFICATE OF SERVICE

Pastor Lindstedt hereby certifies that he mailed off this Reply Brief / Counter-Claim for
Summary Judgment against Plaintiff with exhibits in response to Bryan Reo’s Motion for
Summary Judgment via US mail, postage prepaid on Saturday, Feb 22, 2020 to:

Attorney Bryan Reo, Stefani Rossi Reo, Anthony D. Reo at 7143 Rippling Brook Lane, P.O.
Box 5100, Mentor Chio 44061.

Even though this Court has outstanding an Order (Doc 35) disallowing Attorneys Kyle Bristow
and Brett Klimkowsky to be joindered, Pastor Lindstedt intends to file a Rule 59(e) Motion for
this Court to Reconsider / Alter or amend its ruling but scarce funds to actually mail off a copy
of this Reply Brief to them and they won’t accept service anyways. So an e-mail has been sent
off to Attorney Kyle Bristow @ Bristow Law <bristowlaw(@égmail.com> and to Attorney Brett
Klimkowsky @ Brett]066@gmail.com .

 

This filing is on display on Pastor Lindstedt’s Church’s forum @
http://www. whitenationalist.ore/forum/showthread.php?2175

Shi Te IEF ashe CTA py P

é
